Citation Nr: 0735215	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-27 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asbestosis (bilateral 
pleural plaques) as a result of asbestos exposure.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran's current asbestosis is not of service origin.  


CONCLUSION OF LAW

Asbestos-related lung disease, to include asbestosis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

A November 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The letter did tell him to submit 
medical evidence in his possession, and to tell VA about 
relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the service 
connection claim, any question as to the appropriate 
disability rating or effective date to be assigned would be 
rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded a VA examination.  
As such, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular were subsequently 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The provisions of M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. now outline how to address claims concerning 
service connection for disabilities resulting from exposure 
to environmental hazards.  It defines asbestos as a fibrous 
form of silicate mineral of varied chemical composition and 
physical configuration, derived from serpentine and amphibole 
ore bodies.  Common materials that may contain asbestos 
include steam pipes for heating units and boilers, ceiling 
tiles, roofing shingles, wallboard fire-proofing materials, 
and thermal insulation.  It further notes that asbestos fiber 
masses have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis tumors, 
pleural effusions, and fibrosis pleural plaques, 
mesotheliomas of pleura, and peritoneum cancers of the lung 
bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system, except the prostate.  Notes:  The 
biological actions of the various fibers differ in some 
respects, in that chrysotile products have their initial 
effects on the small airways of the lung cause asbestosis 
more slowly, and result in lung cancer more often, and 
crocidolite and amosite have more initial effects on the 
small blood vessels of the lung, alveolar walls, and pleura, 
and result more often in mesothelioma.  

M21-1 further states that specific effects of exposure to 
asbestos include lung cancer that originates in the lung 
parenchyma rather than the bronchi and eventually develops in 
about 50 percent of persons with asbestosis, gastrointestinal 
cancer that develops in 10 percent of persons with 
asbestosis, urogenital cancer that develops in 10 percent of 
persons with asbestosis, and mesothelioma that develops in 17 
percent of persons with asbestosis.  Disease-causing exposure 
to asbestos may be brief, and/or indirect. Notes:  Current 
smokers who have been exposed to asbestos exposure face an 
increased risk of developing bronchial cancer.  Mesotheliomas 
are not associated with cigarette smoking.  

M21-1 also notes that the latent period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between first exposure and development of disease.  
A clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs include dyspnea on exertion, 
end-respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late stages, and 
pulmonary function impairment and cor pulmonale, that can be 
demonstrated by instrumental methods.  

M21-1 further indicates that high exposure to asbestos and a 
high prevalence of disease have been noted in insulation and 
shipyard workers.  During World War II (WWII), several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties were used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
of the potentially long latent period between first exposure 
and development of disease.  It further notes that when 
deciding a claim for service connection for a disability 
resulting from exposure to asbestos determine whether or not 
service records demonstrate the veteran was exposed to 
asbestos during service, ensure that development is 
accomplished to determine whether or not the veteran was 
exposed to asbestos either before or after service, and 
determine whether or not a relationship exists between 
exposure to asbestos and the claimed disease, keeping in mind 
latency and exposure factors.  Notes:  As always, resolve 
reasonable doubt in the claimant's favor. 

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also 
Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 2000.

The veteran reports that while serving in the Navy he was 
exposed to asbestos while on board the USS Roanoke, including 
when the ship was in dry dock for repairs for a period of six 
months in Portsmouth, Virginia.  There is no presumption that 
a veteran was exposed to asbestos in service.  The Board will 
concede the veteran may have been exposed to asbestos in 
service.  However, mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm ensued.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between this current disability and 
the exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran was stationed on the USS Roanoke from June 1952 
to July 1954.  

The veteran's service medical records do not reveal any 
complaints or findings of chest problems in service.  At the 
time of the veteran's August 1954 service separation 
examination, normal findings were reported for the lungs and 
chest and chest X-rays were noted to be normal.  

In February 2000, the veteran's private physician, H. Mullin, 
M.D., reported that chest X-rays demonstrated pleural plaques 
consistent with previous asbestos exposure.  

In his December 2004 notice of disagreement, the veteran 
noted that 50 years ago asbestos exposure was not looked for 
on X-rays.  He indicated that for 2 to 3 years he slept in an 
environment where there was asbestos, including in boot camp.  
He stated that when the ship went to dry dock for repairs in 
Portsmouth, Virginia, the crew was confined to the ship.  
While repairs were made asbestos was released, and he was 
left to breathe the contaminated air.  He further reported 
that when general quarters were called, he went to a 6 inch 
gun magazine which was four to five decks below and had very 
poor ventilation.  

At a June 2005 VA examination, the veteran was noted to have 
been diagnosed with asbestosis by his private physician.  The 
veteran was claiming asbestosis secondary to exposure to 
asbestos while being a clerk on a Navy ship from 1951 to 
1954.  The veteran indicated that he was a clerk on the ship 
for his entire military time.  At one point, they were in dry 
dock for six months while renovations were being done to the 
ship.  He stated that he was exposed to asbestos at that 
time.  

The examiner noted that the veteran had worked as a plumber 
for 30 years and also could have been exposed to asbestos as 
a result of that employment.  The veteran reported that he 
was not experiencing any symptoms at the time of the 
examination.  There was no shortness of breath, no productive 
cough, and no hemoptysis.  He had never been a smoker and 
there was no treatment at this time being undertaken for this 
condition.  The veteran did have pleural plaques that were 
found on chest x-rays that were consistent with asbestosis.  
He was diagnosed with this condition in 2000.  

Pulmonary function testing performed at that time revealed 
severely reduced forced vital capacity.  It was the 
examiner's assessment that the veteran had asbestosis.  She 
noted that the veteran had had exposure for 30 years as a 
plumber which was a risk factor to asbestosis.  She indicated 
that he was a clerk on a ship, which she stated put him at 
minimal risk to exposure.  The examiner noted that he 
reported having been in dry dock for six months and having 
been exposed t o asbestos at that time; however, she 
indicated that she did not have any clear evidence that he 
had asbestos exposure while on the ship.  She noted that the 
veteran did not work in an engine room where he would have 
had daily contact.  The examiner stated that the veteran's 
risks as a plumber were greater than his exposure while in 
the military.  It was the examiner's opinion that it was not 
at least as likely as not that the asbestosis that the 
veteran had was secondary to the military.  She stated that 
his risks were just as likely, if not more, that he would 
have obtained the asbestosis from his employment as a 
plumber.  

In his August 2005 substantive appeal, the veteran again 
expressed the belief that his asbestosis resulted from his 
being aboard the USS Roanoke for 2 to 3 years with exposure 
including the time the ship was in dry dock when in 
Portsmouth, Virginia.  He also argued that the lung disease 
could be related to second hand smoke while serving on the 
ship.


Analysis

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See Barr, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In this case, the veteran did serve aboard a ship where he 
would have had the opportunity for asbestos exposure.  The 
private and VA records clearly document current asbestos 
related disease.

There is, however, no competent medical evidence associating 
in-service asbestos exposure with the currently shown 
asbestos-related lung disorder.  The June 2005 VA examiner 
provided the only competent opinion and that opinion was 
against such a link.  While this opinion was not a model of 
clarity, it ultimately concluded that it was less likely than 
not that the current disease was related to the in-service 
exposure.

The veteran has questioned the adequacy of the examination, 
but it did consider an accurate history as related by him, 
and contained all findings.  He has questioned the fact that 
an X-ray was not conducted, but he has not presented argument 
as to why an X-ray would be required.  The record before the 
examiner included X-rays.  She obtained pulmonary function 
tests and ultimately concluded that the veteran did have 
current asbestosis.  The issue was not whether the veteran 
had a current disability, but whether the asbestosis was 
related to the three years the veteran was in service or the 
30 years he worked as a plumber.

The examiner considered the veteran's history of potential 
exposure both during and after service.  As a lay person, the 
veteran's opinion that asbestosis was caused by in-service 
exposure rather than that after service, is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion).

Similarly, the veteran would not be competent to provide an 
opinion that his current lung disease is related to second 
hand smoke during service.  His private physician has 
attributed the disease to asbestos exposure, and there is no 
competent opinion linking the disease to second hand smoke 
during service.  Most importantly, the law prohibits the 
payment of compensation for disability resulting from the use 
of tobacco products during service.  38 U.S.C.A. § 1103 (West 
2002).

Furthermore, the medical evidence shows that the veteran has 
asbestos-related lung disease, but that it developed as a 
result of post-service exposure.  Thus, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for asbestosis (bilateral pleural plaques) 
as a result of asbestos exposure is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


